Citation Nr: 1000306	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  98-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1951 to November 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO). 

The Veteran and his spouse testified before a Station Hearing 
Officer in February 1999.

The Board of Veterans' Appeals (Board) issued a decision in 
July 2001 denying the Veteran's claims for service connection 
for PTSD and a back disorder.  The Veteran appealed that 
decision to United States Court of Appeals for Veterans 
Claims  (hereinafter, "the Court").  The Court in December 
2002 vacated and remanded the July 2001 decision of the Board 
to provide the Veteran notice as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Secretary appealed 
that decision to the United States Court of Appeals, for the 
Federal Circuit (hereinafter the Federal Circuit Court).  The 
Federal Circuit vacated the Court's December 2002 order in 
2004, and returned the case to the Court.  In June 2004, the 
Court again vacated the Board's 2001 decision.  That action 
was again appealed to the Federal Circuit, and the Federal 
Circuit affirmed the Court's 2004 decision in April 2008.  

Upon return, the Board remanded the case for additional 
development consistent with the requirements of the VCAA.  
The ordered development has been completed.  Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  There is no credible evidence supporting the Veteran's 
claimed stressors.  

2.  The Veteran did not sustain a back injury during his 
active duty service.  


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was not incurred in or aggravated by 
his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).  

2.  The Veteran's current back condition was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran's 
claim must be denied, as the stressor he claims has not been 
confirmed.

The Board acknowledges that the Veteran has been diagnosed as 
suffering from PTSD.  The Veteran underwent a VA examination 
in July 1997.  The examiner found that the Veteran was 
nervous, did not maintain eye contact, and suffered from 
suicidal ideation, though he had no intention of acting on 
these thoughts.  The examiner diagnosed the Veteran as 
suffering from PTSD, and he assigned a GAF score of 50.  

Records in the claims file reflect that, since this 
examination, the Veteran has intermittently been treated for 
his PTSD.  Most recently, the Veteran was seen by a VA mental 
health clinic in Little Rock in April 2009.  A physician 
noted the Veteran's deteriorating mental condition, 
diagnosing him as suffering from PTSD, (as well as major 
depression and cognitive disorder NOS), and assigning a GAF 
score of 40.  

Numerous lay statements have also been submitted in support 
of the Veteran's claim.  The Veteran and his wife both 
described his symptoms in his February 1999 hearing, stating 
that he suffers from frequent nightmares, intrusive thoughts, 
and a nervous condition.  The Veteran's wife specifically 
described how the Veteran changed after returning home from 
Korea.  The Veteran also submitted statements from friends 
and neighbors describing the changes they witnessed in the 
Veteran following his period of active service.  These 
statements, while competent and credible, are ultimately 
immaterial, as the Board is conceding that the Veteran 
currently suffers from PTSD.  

Despite this current diagnosis, the Veteran's claim fails 
because his claimed stressors have not been verified.  In 
support of his claim, the Veteran points to two particularly 
stressful events: being on a ship that took hostile fire 
while delivering cargo to Korea and being injured when his 
ship went through a typhoon.

The Veteran's stressors require corroboration, as he is not 
entitled to a combat presumption.  Pursuant to VA 
regulations, if the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).  VA has 
consistently defined "engaged in combat with the enemy" to 
require a Veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

The Veteran served in the United States Navy.  Though he was 
awarded the National Defense Service Medal, the United 
Nations Service Medal, and the Korean Service Medal, these 
awards are not indicative of combat.  The Veteran contends 
that his transport ship took hostile fire while unloading 
cargo in Korea.  If true, this incident may meet the 
parameters of § 3.304(f)(2).  The RO obtained deck logs from 
the Veteran's ship, LST 845, for the period that the Veteran 
was aboard.  These logs do not show that the ship was fired 
upon, and thus do not support that the Veteran was engaged in 
combat.  Accordingly, his stressors must be corroborated.

Neither of the Veteran's claimed stressors can be verified.  
Again, the deck logs from the Veteran's ship show that while 
the ship made two cargo deliveries to Korea, there is no 
record that the ship took hostile fire.  Further, there is no 
indication that the ship went through a typhoon or that it 
needed repairs following such a storm.  

In support of his claim, the Veteran submitted a buddy 
statement in March 2009.  This September 2001 statement was 
written by a shipmate of the Veteran's.  This shipmate 
remembers the ship that the two were on running into a 
typhoon and having to be reinforced upon arrival in Japan.  

The statements of the Veteran and his shipmate are outweighed 
by the objective evidence of the ship's deck logs.  Though 
both the Veteran and his shipmate claim that their ship was 
badly damaged in a typhoon and needed repair, there is no 
record of the ship having such maintenance done.  The Board 
assigns a greater weight to the objective ship logs, and 
therefore finds that the Veteran's stressor of having gone 
through multiple typhoons remains unverified.  

Because there is no credible evidence supporting the 
Veteran's claimed stressors, the Board must conclude that the 
Veteran's PTSD was not incurred in or aggravated by his 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304.

II.  Service Connection for Residuals of a Back Injury

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  The Veteran claims that his current back 
condition is related to his active duty service.  His claim 
must be denied, however, as there is no evidence of an in-
service incurrence or occurrence of a back injury.  

The Board notes that the Veteran is currently suffering from 
a back disability.  The assembled medical records are replete 
with post service complaints of and treatment for back pain.  
For instance, VA radiology reports from December 1999, March 
2005, and December 2007 all reflect that the Veteran is 
diagnosed as suffering from degenerative disc disease.  

Despite this current back disability, there is no 
contemporaneous evidence that the Veteran suffered from an 
in-service injury or occurrence that could give rise to such 
a disability.  The Veteran's service treatment records show 
that while the Veteran was seen in sick call numerous times, 
he made no complaints of and received no treatment for back 
pain.  His November 1955 medical examination prior to 
separation shows no diagnosis of a back condition or 
complaints of back pain.  

In his February 1999 hearing, the Veteran described injuring 
his back when his ship passed through a typhoon.  The Veteran 
stated that the ship rolled hard, and he was thrown into a 
pipe.  The Veteran admitted that he did not seek any medical 
attention for his back at that time or at any time during the 
remainder of his service.  

Once again, there is no evidence that the Veteran's ship went 
through a typhoon while the Veteran was on board.  Ship logs 
from LST 845 (later renamed the U.S.S. Jefferson County) do 
not show that the ship sustained damage in a typhoon or that 
the ship passed through a typhoon at any time that the 
Veteran was aboard.  

Accepting the Veteran's version of events would not warrant 
service connection, as no nexus has been drawn between any 
claimed in-service injury and his current disability.  While 
the Veteran has made numerous statements regarding his pain, 
his statements alone cannot serve as the basis for finding 
service connection.  The Board will accept the Veteran's 
contentions as to his symptoms, but the Veteran is not 
competent to testify as to the etiology of his claimed 
disability.  To the extent that the Veteran speaks to the 
diagnosis and causation of his back pain, the Board finds 
that he is not competent to do so and will not consider his 
testimony for these purposes.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Further, in making its decision, the Board may consider the 
length of the period following service where the Veteran did 
not report the symptoms being complained of in the present 
issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 
2000).  Here, the Board finds the four decade period 
following service where the Veteran did not complain of or 
seek treatment for a back condition to be probative of the 
fact that the Veteran's current back condition is not related 
to his active duty service.  

As there is no evidence that the Veteran suffered a back 
injury during his active duty service that would give rise to 
his current disability, the Board concludes that the 
Veteran's current back condition was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  

III.  Duties to Notify and Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As indicated in the Introduction above, the VCAA was enacted 
subsequent to the initial RO decision in this matter.  The 
Court's remand instructed both the Board and the RO to comply 
with the terms of the VCAA before a final adjudication of 
this case.  Such compliance has been accomplished, so the 
case may proceed.  

First, following the Court's remand, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
October 2008 that addressed the notice elements.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  This notice informed the Veteran of 
all of the elements of how service connection is established, 
including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Though this notice was sent after the 
initial RO decision, a Supplemental Statement of the Case was 
issued in August 2009, following the notice.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of his 
post-service VA and private medical treatment.  The Veteran 
was afforded a VA examination specific to each of his claims.  
Further, with the help of his daughter, the Veteran has 
submitted records in his own care and from the private 
attorney who formerly represented him in proceedings with VA.  

In his February 1999 hearing, both the Veteran and his wife 
contended that VA did not obtain the Veteran's complete 
service treatment and private records, and that these missing 
medical records would corroborate the Veteran's contentions.  
A review of the Veteran's claims file shows, however, that 
the associated records are comprehensive.  His service 
treatment records contain his examinations prior to 
enlistment and separation, as well as dental records and sick 
call records from the period that the Veteran was at sea.  VA 
has obtained private medical records dating back to the 
1960s, shortly after the Veteran left active duty service.  
Neither the Veteran nor his wife identified what evidence was 
missing or what it may contain.  Accordingly, the Board finds 
that no reasonable possibility exists that additional 
development of this claim would find these records.  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  





ORDER

Service connection for PTSD is denied.

Service connection for residuals of a back injury is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


